Dowling, J.:
The original order appointing a receiver herein is too broad in its scope and should be modified in the following particulars: (1) Strike out from the 1st paragraph beginning with the word “ Ordered,” the words “ and business ” in the 6th line thereof. (2) In the succeeding paragraph after the word “ receiver ” in the 3d line thereof add the words “ pending the final hearing and determination of this action.” (3) Strike out the entire paragraph beginning: “ Further ordered that said receiver be and he hereby is authorized to continue, manage and operate the business of said corporate defendant.” (4) Strike out from the next succeeding paragraph beginning with the words, ‘ Further ordered that said receiver be and he hereby is authorized in his discretion to employ,” the words “ management, conduct ” on line 6; and the words “ of said corporate defendant and ” on line 7. (5) Strike out the entire paragraph beginning, “ Further ordered that said receiver be and he hereby is authorized and empowered to institute, prosecute and defend.” (6) Strike out from the paragraph beginning “ Further ordered that the said receiver report ” the words: “And the advisability of continuing its business.” These modifications are without prejudice to such application or applications as the receiver may hereafter be advised to make in relation to the subject-matter thereof. The order denying the motion to resettle the order appointing a receiver will, therefore, be reversed, and the motion granted by modifying the original order to the extent hereinbefore indicated only, without costs to either party upon this appeal. Clarke, P. J., Laughlin, Page and Greenbaum, JJ., concur. Order reversed, without costs, and motion granted to extent indicated in opinion.